        Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JOELISA ELIZABETH BREWER,

                     Plaintiff,

              v.                                                  DECISION AND ORDER
                                                                      19-CV-6150S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________

       1.     Plaintiff Joelisa Elizabeth Brewer challenges the determination of an

Administrative Law Judge (“ALJ”) that she is not disabled within the meaning of the Social

Security Act (“the Act”). Plaintiff alleges that she has been disabled since December 23,

2009, due to post-surgical pain and limited range of motion in her neck, migraines,

asthma, anxiety, and depression. Plaintiff contends that her impairments render her

unable to work, and thus, she is entitled to disability benefits under the Act.

       2.     Plaintiff filed an application for supplemental security income on June 12,

2015, which the Commissioner denied on October 26, 2015. Plaintiff thereafter requested

a hearing before an ALJ. On January 5, 2018, ALJ Brian Kane held a hearing at which

Plaintiff appeared with counsel and testified.      Vocational Expert Dawn Blythe also

testified. At the time of the hearing, Plaintiff was 27 years old, with a limited education,

and no relevant past work experience. The ALJ considered the case de novo and, on

March 30, 2018, issued a written decision denying Plaintiff’s application for benefits. The

Appeals Council denied Plaintiff’s request for review on December 28, 2018.




                                             1
        Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 2 of 10




       3.     Plaintiff filed the current action on February 26, 2019, challenging the

Commissioner’s final decision. 1      On October 15, 2019, Plaintiff filed a Motion for

Judgment on the Pleadings under Rule 12 (c) of the Federal Rules of Civil Procedure.

(Docket No. 10). On February 12, 2020, the Commissioner filed a Motion for Judgment

on the Pleadings. (Docket No. 16). Plaintiff filed a reply on March 4, 2020 (Docket No.

17), at which time the motions were taken under advisement without oral argument. For

the following reasons, Plaintiff’s motion will be denied, and Defendant’s motion will be

granted.

       4.     A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405 (g), 1383 (c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

       5.     “To determine on appeal whether an ALJ's findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the


1The ALJ’s March 30, 2018 decision became the Commissioner’s final decision in this case when the
Appeals Council denied Plaintiff’s request for review.


                                               2
       Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 3 of 10




evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams on Behalf of Williams v. Bowen,

859 F.2d 255, 258 (2d Cir. 1988).           If supported by substantial evidence, the

Commissioner's finding must be sustained “even where substantial evidence may support

the plaintiff's position and despite that the court's independent analysis of the evidence

may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner's determination

considerable deference and will not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      6.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court of the United States recognized the validity of

this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      7.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits her physical or
             mental ability to do basic work activities. If the claimant
             suffers such an impairment, the third inquiry is whether, based
             solely on medical evidence, the claimant has an impairment
             which is listed in Appendix 1 of the regulations. If the claimant
             has such an impairment, the [Commissioner] will consider her
             disabled without considering vocational factors such as age,
             education, and work experience; the [Commissioner]
             presumes that a claimant who is afflicted with a “listed”



                                            3
           Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 4 of 10




                   impairment is unable to perform substantial gainful activity.
                   Assuming the claimant does not have a listed impairment, the
                   fourth inquiry is whether, despite the claimant's severe
                   impairment, she has the residual functional capacity to
                   perform her past work. Finally, if the claimant is unable to
                   perform her past work, the [Commissioner] then determines
                   whether there is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

          8.       Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423 (d)(2)(A); 20

C.F.R. § 404.1520 (f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).

          9.       In this case, the ALJ found the following with regard to the five-step process

set forth above: (1) Plaintiff has not engaged in substantial gainful activity since June 12,

2015 (R. at 18); 2 (2) Plaintiff’s “status post-neck injury in 2009” is a severe impairment

within the meaning of the Act (R. at 18-19); (3) Plaintiff does not have an impairment or

combination of impairments that meet or medically equal any of the impairments listed in

20 C.F.R. Part 404, Subpart P, Appendix 1 (R. at 19); (4) Plaintiff retained the residual

functional capacity (“RFC”) to perform light work as defined in 20 C.F.R. § 416.967 (b),



2   Citations to the underlying administrative record are designated as “R.”


                                                       4
        Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 5 of 10




except she requires a 5-minute change in position every hour but could continue to do

work (R. at 19-22); (5) Plaintiff had no relevant past work (R. at 22); and (6) Plaintiff could

perform jobs that exist in significant number in the national economy (R. at 22).

Accordingly, the ALJ determined that Plaintiff was not under a disability as defined by the

Act since June 12, 2015, the date of her application. (R. at 17, 23).

       10.    Plaintiff first argues that the ALJ misapplied the treating-physician rule to

the opinions of Dr. Robert Molinari, her treating orthopedic surgeon, and his colleague,

William Gruhn, PA, who also treated Plaintiff. The treating-physician rule requires that an

ALJ give controlling weight to a treating source's opinion on the issues of the nature and

severity of a claimant's impairments, if the opinion is well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in the record. See 20 C.F.R. § 416.927 (c)(2); Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). If the ALJ does not give controlling weight to a

treating source's opinion, he or she must apply several factors to determine what weight

to afford the opinion, which include:

              (1) the length of the treatment relationship and the frequency
              of examination; (2) the nature and extent of the treatment
              relationship; (3) the degree to which the medical source
              supported his opinion; (4) the degree of consistency between
              the opinion and the record as a whole; (5) whether the opinion
              is given by a specialist; and (6) other evidence which may be
              brought to the attention of the ALJ.

Morrillo v. Apfel, 150 F. Supp. 2d 540, 545-46 (S.D.N.Y. 2001); see also Selian v. Astrue,

708 F.3d 409, 418 (2d Cir. 2018); 20 C.F.R. § 416.927 (c).

       11.    But as this Court has previously recognized, an ALJ “does not have to

explicitly walk through these factors, so long as the Court can ‘conclude that the ALJ




                                              5
        Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 6 of 10




applied the substance of the treating physician rule . . . and provide[d] ‘good reasons’ for

the weight [the ALJ] gives to the treating source's opinion.’” Hall v. Colvin, 37 F. Supp.

3d 614, 625 (W.D.N.Y. 2014) (quoting Halloran, 362 F.3d at 32); see Atwater v. Astrue,

512 F. App'x 67, 70 (2d Cir. 2013) (explaining that ALJ need not undertake a “slavish

recitation of each and every factor where the ALJ's reasoning and adherence to the

regulation are clear”). If the ALJ rejects the treating physician’s opinion as controlling, he

or she must have “good reasons” for doing so and must explain those reasons to the

claimant. 20 C.F.R. § 416.927 (c)(2); accord Schaal v. Apfel, 134 F.3d 496, 503-04 (2d

Cir. 1998).

       12.    Dr. Molinari examined Plaintiff once before completing the physical-

assessment forms at issue. (R. at 1281-1297 (March 30, 2017 treatment notes); 771-774

(April 3, 2017 assessment); 1340-1344 (December 27, 2017 assessment)). Plaintiff had,

however, previously been seen by Dr. Molinari’s colleague in the same practice, William

Gruhn, PA. (R. at 1269-1280.) Both Dr. Molinari and PA Gruhn treated Plaintiff for neck

pain stemming from her 2010 C5-C6 anterior cervical discectomy and fusion. (R. at 20.)

       13.    On October 20, 2016, PA Gruhn completed a physical-assessment form.

(R. at 775-779.) Therein, PA Gruhn indicated that Plaintiff had been treating at his

practice since December 2009, and that he had evaluated Plaintiff three times in the past

12 months, with his last examination occurring on June 10, 2015. (R. at 775.) PA Gruhn’s

assessment at that time was that Plaintiff “can’t work” and was permanently unable to

work due to “plate in neck.” (R. at 776.) In assessing her functioning, he determined that

Plaintiff had no limitation in sitting, seeing, hearing, or speaking for more than 4 hours;

moderate limitations on walking and standing (2-4 hours); and very limited limitations in




                                              6
        Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 7 of 10




pushing, pulling, bending, and ability to lift and carry (1-2 hours). (R. at 778.) PA Gruhn

opined that Plaintiff had reached the point of maximal medical improvement, and that her

chronic neck pain rendered her unable to work in any capacity. (R. at 779.)

       14.    About five months later, on March 30, 2017, Plaintiff saw Dr. Molinari for re-

evaluation after continuing to experience post-surgical neck pain. (R. at 1281-1297.) Dr.

Molinari noted that Plaintiff’s X-rays showed degeneration above her fusion at C4-C5. (R.

at 1286.) And while he noted that Plaintiff had normal motor sensory and reflex function

in her arms and a normal gait, he found reduced and painful range of motion in her neck.

(Id.) Dr. Molinari concluded that Plaintiff’s neck pain was secondary to the degenerative

changes occurring above the fusion point. (Id.)

       15.    Several days following this examination, Dr. Molinari completed a physical-

assessment form. (R. at 771-774.) In the April 3, 2017 form, Dr. Molinari opined that

Plaintiff had a “permanent partial disability” due to chronic neck pain, but could perform

light-duty work. (R. at 772.) He further indicated that Plaintiff was “very limited” in walking,

standing, sitting, pushing, pulling, bending, seeing, hearing, speaking, and lifting and

carrying (1-2 hours). Nearly nine months later, Dr. Molinari reiterated this exact opinion

in his December 27, 2017 physical-assessment form. (R. at 1340-1344).

       16.    The ALJ afforded little weight to the opinions of Dr. Molinari and PA Gruhn

because he found them “internally inconsistent, indicating that the claimant cannot work

and then assigning functional limitations.” (R. at 21.) The ALJ also found these opinions

inconsistent with the normal findings on musculoskeletal and neurological examinations.

(Id.) He further discounted PA Gruhn’s opinion because it was provided more than one




                                               7
        Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 8 of 10




year after he last examined Plaintiff. (Id.) Upon review, this Court finds that substantial

evidence supports the ALJ’s treatment of these opinions.

       17.    First, the ALJ’s finding that Dr. Molinari’s opinion is internally inconsistent is

supported by substantial evidence. Although opining that Plaintiff has a permanent partial

disability due to chronic neck pain, Dr. Molinari nonetheless found that Plaintiff could work

so long as she was provided the reasonable accommodation of “light duty.” (R. at 772.)

This finding is inconsistent with Dr. Molinari’s subsequent severe functional-limitation

findings, which themselves are of little value. For example, nothing in the record supports

Dr. Molinari’s opinion that Plaintiff’s ability to sit, see, hear, and speak must be limited to

1-2 hours per day, particularly when PA Gruhn found no evidence of any limitations just

five months earlier. (Compare R. at 774 with R. at 778.) Rather, it appears that Dr.

Molinari globally circled “very limited” for the listed functional limitations without any

individualized assessment, further detracting from the value of his findings. (R. at 774.)

These internal inconsistencies coupled with the normal musculoskeletal and neurological

findings in the record support the ALJ’s treatment of Dr. Molinari’s opinion.

       18.    Second, this Court finds no error in the ALJ’s consideration of PA Gruhn’s

opinion. As the ALJ noted, that opinion was based on an examination that occurred 15

months prior. (R. at 775.) Moreover, the opinion is inconsistent with Dr. Molinari’s

subsequent opinion that Plaintiff could perform light-duty work and his findings of normal

musculoskeletal and neurological functioning. (R. at 772.) Thus, the ALJ committed no

reversible error.

       19.    Plaintiff next argues that the ALJ erred by not considering the complete

opinion of Harbinder Toor, M.D., who examined Plaintiff for the Monroe County




                                              8
        Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 9 of 10




Department of Social Services on July 13, 2017. (R. at 1335-1338.) Dr. Toor found no

limitations on Plaintiff’s ability to work. (R. at 1336.) He did, however, note the possibility

that Plaintiff might require a reasonable accommodation because “the migraine headache

can interfere with her routine,” which the ALJ did not address. (R. at 21, 1338.)

       20.    Plaintiff maintains that the ALJ erred by not incorporating a migraine-related

limitation into her RFC. This Court finds no error. While Dr. Toor noted that migraines

could interfere with Plaintiff’s routine, he found that Plaintiff was not precluded from full-

time work, and he did not assign any functional limitations based on migraines. (R. at

1336.) Moreover, Plaintiff points to no other doctor who opined that migraines impacted

her ability to work, and Plaintiff herself testified that she treated her headaches with only

Tylenol. (R. at 20, 130.) Further, the ALJ noted at Step 2 that there was no brain

imagining or any other evidence of ongoing, consistent care for migraines or any resulting

limitations therefrom. (R. at 19.) In any event, the ALJ restricted Plaintiff’s RFC beyond

what Dr. Toor opined, finding her capable of only light work, rather than medium work.

Accordingly, this Court finds no error.

       21.    Finally, Plaintiff argues that the ALJ erred by failing to explain and support

his RFC determination, specifically the restriction requiring a 5-minute change in position

every hour. That restriction, however, is supported by Plaintiff’s own testimony, wherein

she stated that she needed to take frequent breaks when working. (R. at 120.) It also

formed the basis of a hypothetical posed to the Vocational Expert. (R. at 133.) The ALJ’s

consideration of Plaintiff’s testimony and his inclusion of a restriction based thereon is

further consistent with his obligation to consider Plaintiff’s own assessment of her

limitations in formulating her RFC. 20 C.F.R. §§ 416.945 (a)(3), 416.913 (a)(4). While




                                              9
         Case 6:19-cv-06150-WMS Document 19 Filed 07/29/20 Page 10 of 10




the ALJ could better have articulated this connection, this Court finds insufficient basis for

remand when the restriction is based on substantial evidence in the record.

         22.   Having reviewed the ALJ’s decision in light of Plaintiff’s arguments, this

Court finds no error in the ALJ’s determination. The decision contains an adequate

discussion of the medical evidence supporting the ALJ’s determination that Plaintiff was

not disabled, and Plaintiff’s aforementioned contentions are unavailing. Plaintiff’s motion

for judgment on the pleadings is therefore denied, and Defendant’s motion seeking the

same relief is granted.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 10) is DENIED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

16) is GRANTED.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.


Dated:         July 29, 2020
               Buffalo, New York
                                                           s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                        United States District Judge




                                             10
